FILED
                                                                            MAY 30 2019
                           NOT FOR PUBLICATION
                                                                        SUSAN M. SPRAUL, CLERK
                                                                           U.S. BKCY. APP. PANEL
                                                                           OF THE NINTH CIRCUIT



             UNITED STATES BANKRUPTCY APPELLATE PANEL
                       OF THE NINTH CIRCUIT

In re:                                               BAP No. SC-18-1270-KuFB

LEENA HANNONEN, AKA Leena Hall,                      Bk. No. 18-04034-LT7

               Debtor.

LEENA HANNONEN,

                Appellant,
v.
                                                      MEMORANDUM*
U.S. BANK NATIONAL ASSOCIATION,
as Trustee Relating to Chevy Chase
Funding LLC Mortgage Backed
Certificates Series 2007-2,

                Appellee.

                     Argued and Submitted on May 23, 2019
                            at Pasadena, California

                                 Filed – May 30, 2019

               Appeal from the United States Bankruptcy Court


         *
        This disposition is not appropriate for publication. Although it may be cited for
whatever persuasive value it may have, see Fed. R. App. P. 32.1, it has no precedential
value, see 9th Cir. BAP Rule 8024-1.
                          Southern District of California

          Honorable Laura S. Taylor, Chief Bankruptcy Judge, Presiding

Appearances:        Appellant Leena Hannonen argued pro se; Erin M.
                    McCartney of Zieve, Brodnax & Steele, LLP argued for
                    appellee U.S. Bank National Association as Trustee
                    Relating to Chevy Chase Funding LLC Mortgage Backed
                    Certificates Series 2007-2.



Before: KURTZ, FARIS, and BRAND, Bankruptcy Judges.

      Chapter 71 pro se debtor, Lenna Hannonen, appeals the bankruptcy

court's order terminating the automatic stay in favor of appellee, U.S. Bank

National Association as Trustee Relating to Chevy Chase Funding LLC

Mortgage Backed Certificates Series 2007-2 (Appellee). For the reasons

explained below, we DISMISS this appeal as MOOT.

                                       FACTS

      Appellee moved for relief from stay to foreclose on Ms. Hannonen's

property located in Julian, California, alleging that she had no equity in the

property. Ms. Hannonen objected to the motion on the ground, among

others, that Appellee did not have standing. The record shows that it was

undisputed that there was no equity in the property for the benefit of the



      1
      Unless specified otherwise, all chapter and section references are to the
Bankruptcy Code, 11 U.S.C. §§ 101-1532.

                                           2
estate. The chapter 7 trustee did not respond to the motion.

        Thereafter, the bankruptcy court found that Appellee had standing

and granted Appellee's motion for relief from stay under § 362(d)(2)(A)

and (B) because Ms. Hannonen had no equity in her property and it was

not necessary for an effective reorganization as she was a chapter 7 debtor.

Ms. Hannonen timely appealed from the bankruptcy court's order.

        Ms. Hannonen subsequently received her statutory discharge under

§ 727(a). Appellee then foreclosed on her property.

                                JURISDICTION

        The bankruptcy court had jurisdiction under 28 U.S.C. §§ 1334 and

157(b)(2)(G). We discuss our jurisdiction below.

                                     ISSUES

        Whether this appeal is moot; and

        Whether the bankruptcy court erred in granting Appellee relief from

stay.

                          STANDARDS OF REVIEW

        We review our own jurisdiction, including questions of mootness, de

novo. Silver Sage Partners, Ltd. v. City of Desert Hot Springs (In re City of

Desert Hot Springs), 339 F.3d 782, 787 (9th Cir. 2003).

        We review an order granting relief from stay for abuse of discretion.

Veal v. Am. Home Mortg. Servicing, Inc. (In re Veal), 450 B.R. 897, 913 (9th Cir.

BAP 2011).


                                         3
                                  DISCUSSION

      We cannot exercise jurisdiction over a moot appeal. United States v.

Pattullo (In re Pattullo), 271 F.3d 898, 900 (9th Cir. 2001). A moot case is one

where the issues presented are no longer live and no case or controversy

exists. Pilate v. Burrell (In re Burrell), 415 F.3d 994, 998 (9th Cir. 2005). The

test for mootness is whether an appellate court can still grant effective relief

to the prevailing party if it decides the merits in his or her favor. Id.

Applying these principles, we conclude that this appeal is moot.

      Under § 362(c)(2)(C), the provisions of the § 362(a) automatic stay

that would protect Ms. Hannonen's property from foreclosure continued in

effect only "until the earliest of . . . the time a discharge is granted or

denied." Since she received her discharge, "there has been no automatic

stay in effect as it terminated by operation of law." Ellis v. Yu (In re Ellis),

523 B.R. 673, 677 (9th Cir. 2014) (citing Bigelow v. Comm'r, 65 F.3d 127, 129

(9th Cir. 1995) ("a stay immediately dissolves upon issuance of a discharge

by the bankruptcy court. § 362(2)(C).")). Therefore, we cannot grant

Ms. Hannonen effective relief in this appeal since the stay terminated. The

result might be different if Appellee had conducted the foreclosure after

the court lifted the automatic stay but before the discharge was entered.

      Accordingly, this appeal must be dismissed as moot. In re Pattullo,

271 F.3d at 900 (if an issue becomes moot while the appeal is pending, an

appellate court must dismiss the appeal); see also In re Ellis, 523 B.R. at


                                         4
677-78 (dismissing appeal of stay relief order on mootness grounds where

discharge issued after appeal was filed); Tripe v. Deutsche Bank Nat'l Tr. Co.

(In re Tripe), BAP No. EC-10-1106-HMoD, 2010 WL 6259972, at *5 (9th Cir.

BAP Dec. 6, 2010) (same); McIntryre v. Deutsche Bank Nat'l Tr. Co. (In re

McIntyre), BAP No. NC-10-1186-JuHBa, 2011 WL 4501322, at *1 (9th Cir.

BAP July 8, 2011) (same).

                               CONCLUSION

      We DISMISS this appeal as MOOT.




                                       5